DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-17 are allowed.
3.	Claims 1-17 are renumbered.
4.	The following is an examiner’s statement of reasons for allowance:
5.	In regards to claim 1, the closest prior art, Altman et al. (US Pat. Pub. 2014/0293748, hereinafter “Altman”) at least teaches a positioning system (Altman abstract teaches an acoustic signal-based positioning system), comprising:
	 a transmitter, the transmitter (Altman Fig. 1 Item 102 teaches a transmitting device 102) comprising: 
	an acoustic signal transmitter configured to transmit a modulated acoustic signal (Altman Fig. 1 Item 108 and paragraphs [0006] and [0020] teach the transmitter comprising an acoustic signal transmitter configured to transmit a modulated continuous ultrasonic (acoustic) signal);
	 a magnetic synchronization signal transmitter configured to transmit a modulated magnetic synchronization signal (Altman Fig. 1 Item 106 and paragraphs [0006] and [0039] teach the transmitter further comprising a magnetic synchronization signal transmitter configured to transmit a modulated magnetic synchronization signal);
	a receiver, the receiver (Altman Fig. 1 Item 104 teaches a receiving device 104) comprising:
	an acoustic signal receiver configured to receive the transmitted modulated acoustic signal  (Altman Fig. 1 Item 112 and paragraphs [0006] and [0021] teach an acoustic signal receiver for receiving the transmitted modulated acoustic signal);

	and at least one processor configured to receive the modulated acoustic signal from the acoustic signal receiver and the modulated magnetic synchronization signal from the magnetic synchronization signal receiver (Altman Fig. 1 and paragraphs [0021]-[0023] teach one or more processors as a processing unit 114 configured to receive the modulated acoustic signal from the acoustic signal receiver and the modulated magnetic synchronization signal from the magnetic synchronization signal receiver) and configured to determine a position of the transmitter based on the received modulated synchronization signal and a determined time delay of the received modulated acoustic signal (Altman paragraphs [0006], [0023], and [0042] teach where the processor is configured to determine a position of the transmitter based on the received modulated synchronization signal and a determined time delay of the received acoustic signal).

	However, claim 1 is allowed because the closest prior art, Altman et al. (US Pat. Pub. 2014/0293748) fails to anticipate or render obvious a positioning system comprising: at least one inertial sensor assembly, having at least one sensor, configured to receive the modulated magnetic synchronization signal as an input, and configured to transmit a inertial signal; an inertial signal receiver configured to receive the transmitted inertial signal; and at least one processor configured to determine a position of the transmitter based on the received modulation synchronization signal, a determined time delay of the received modulated acoustic signal and the received inertial signal, in combination with the rest of the claimed limitations as claimed and defined by the Applicant.

6.	In regards to claim 14, the closest prior art, Altman (US Pat. Pub. 2014/0293748) at least teaches a portable transmitter (Altman abstract and paragraph [0035] teach a portable transmitter such as a portable smart phone, tablet computer, personal digital assistant, or wearable mobile device) comprising:
	an acoustic signal transmitter configured to transmit a modulated acoustic signal (Altman Fig. 1 Item 108 and paragraphs [0006] and [0020] teach the transmitter comprising an acoustic signal transmitter configured to transmit a modulated continuous ultrasonic (acoustic) signal); and
	a magnetic synchronization signal transmitter configured to transmit a modulated magnetic synchronization signal (Altman Fig. 1 Item 106 and paragraphs [0006] and [0039] teach the transmitter further comprising a magnetic synchronization signal transmitter configured to transmit a modulated magnetic synchronization signal).	However, claim 14 is allowed because the closest prior art, Altman (US Pat. Pub. 2014/0293748) fails to anticipate or render obvious a portable transmitter comprising: at least one inertial sensor assembly, having at least one sensor, configured to receive the modulated magnetic synchronization signal as an input and configured to transmit an inertial signal, in combination with the rest of the limitations as claimed and defined by the Applicant.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Art
8.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references 
B.	Kimura et al. (US Pat. Pub. 2016/0341579) discloses Gyroscope and Image Sensor Synchronization.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        1/7/2022